Citation Nr: 1510277	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  09-46 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant), Veteran's spouse, son, and daughters




ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1974 to July 1976.

This appeal comes to the Board of Veterans' Appeals (Board) from February 2008 and September 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  A claim to reopen service connection for PTSD was received in September 2007.

Service connection for PTSD was previously denied by the RO in June 1998.  In July 1998, the Veteran filed a timely notice of disagreement and a statement of the case was issued in November 2000.  The Veteran did not submit a substantive appeal or otherwise perfect the appeal of the decision to the Board.  See 38 C.F.R.	 § 3.156(b) (2014); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  Finally decided claims cannot be reopened in the absence of new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014); Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C.A. §§ 5108, 7104(b)).  Regardless of any RO determination as to the matter of new and material evidence, the Board is bound to decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  Barnett, supra.  

In January 2015, the Veteran testified at a Board videoconference hearing at the local RO in Denver, Colorado, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  

The issue of whether new and material evidence has been received to reopen service connection for keratosis pilaris of the flanks and upper arms has been raised by the record (see January 2015 Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ)), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  An unappealed June 1998 rating decision, in pertinent part, denied service connection for PTSD on the basis that there was no confirmed diagnosis of PTSD.

2.  An unappealed October 2002 rating decision declined to reopen service connection for PTSD on the basis that the evidence did not establish the occurrence of an in-service stressor.

3.  The evidence received since the October 2002 rating decision relates to an unestablished fact of a stressor related to the Veteran's fear of hostile military or terrorist activity arising from his active service in the Korean DMZ.

4.  The Veteran has a current DSM-IV diagnosis of PTSD.

5.  A VA psychologist has confirmed that the Veteran's claimed stressor is adequate to support a diagnosis of PTSD and related to his fear of hostile military or terrorist activity arising from his active service in the Korean DMZ.

6.  There is credible supporting evidence that the Veteran's PTSD is related to the claimed stressor.


CONCLUSIONS OF LAW

1.  The June 1998 rating decision to deny service connection for PTSD became final.  38 U.S.C.A. § 7105(c) (West 2104); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  The October 2002 rating decision that declined to reopen service connection for PTSD became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

3.  New and material evidence has been received to reopen service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  The Board reopens and grants service connection for PTSD, constituting a full grant of the benefit sought on appeal; therefore, no discussion of VA's duty to notify and to assist is necessary.   

Reopening Service Connection for PTSD 

The Veteran seeks to reopen the previously denied claim of service connection for PTSD.  The claim, initially filed in October 1997, was originally denied in a June 1998 rating decision.  In July 1998, the Veteran filed a timely notice of disagreement and a statement of the case was issued in November 2000.  The Veteran did not perfect the appeal of the decision to the Board.  See 38 C.F.R.	 § 3.156(b); Jennings, 509 F.3d at 1368.  As such, the decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Barnett, 83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).   

In the June 1998 rating decision, the RO, in pertinent part, denied service connection for PTSD on the basis that there was no confirmed diagnosis of PTSD.  The pertinent evidence of record at the time of the June 1998 rating decision includes service treatment records, a November 1997 VA examination report, an April 1998 statement from VA clinical social worker L.S., and the Veteran's lay statements.  The additional pertinent evidence of record at the time of the November 2000 statement of the case (to which the Veteran did not submit a substantive appeal to perfect the appeal to the Board) includes a January 1999 VA examination report.

In the October 2002 rating decision, the RO declined to reopen service connection for PTSD on the basis that the evidence did not establish the occurrence of an in-service stressor.  The additional pertinent evidence of record at the time of the October 2002 rating decision includes VA treatment records dated from October 1997 through October 2001 and the Veteran's lay statements.  

The Board has reviewed the evidence of record received since the October 2002 rating decision and finds that it qualifies as new and material evidence to warrant reopening service connection for PTSD.  At the January 2015 Board hearing, the Veteran testified to multiple stressors stemming from his fear of hostile military or terrorist activity during his deployment to the Korean demilitarized zone (DMZ).  The Veteran reported stressors including watching North Korean soldiers being killed as they tried to cross the DMZ.  The Veteran testified that his unit was constantly on full alert with the threat of being bombarded or attacked.  The current version of 38 C.F.R. § 3.304(f)(3) states that when the claimed in-service stressor is related to the veteran's "fear of hostile military or terrorist activity," the following shall be demonstrated to establish service connection for PTSD: (1) the claimed stressor is consistent with the places, types and circumstances of the veteran's service; (2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and (3) the veteran's symptoms are related to the claimed stressor.

The Board finds that this evidence, received after the October 2002 rating decision, is new.  It was not previously of record, and is neither cumulative nor redundant of evidence previously considered by the RO.  Such evidence is also material in that it relates to evidence of a stressor stemming from fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(3).

As noted above, when making determinations as to whether new and material evidence has been presented, the credibility of the evidence is generally presumed.  See Justus, 3 Vet. App. at 513; Duran, 7 Vet. App. 216.  This new evidence raises a reasonable possibility of substantiating the claim; thus, this evidence is new and material and the requirements to reopen the claim under 38 C.F.R. § 3.156(a) have been satisfied.  Accordingly, as the Board finds that new and material evidence has been received to reopen service connection for PTSD.  Further, the Board finds that the provisions of 38 C.F.R. § 3.156(b) and (c) are not applicable.  There was no evidence received during the one-year appeal period for the October 2002 rating decision; therefore, 38 C.F.R. § 3.156(b) does not apply.  Nor have additional service department records been received since the October 2002 rating decision; therefore, 38 C.F.R. § 3.156(c) does not apply.  

Service Connection for PTSD

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).  Additionally, the current version of 38 C.F.R. § 3.304(f)(3) states that when the claimed in-service stressor is related to the veteran's "fear of hostile military or terrorist activity," the following shall be demonstrated to establish service connection for PTSD: (1) the claimed stressor is consistent with the places, types and circumstances of the veteran's service; (2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and (3) the veteran's symptoms are related to the claimed stressor.

For purposes of 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The contention liberally construed for the Veteran is that he has PTSD due to stressors arising from his active service on the Korean DMZ.  At the January 2015 Board hearing, the Veteran testified to multiple stressors stemming from his fear of hostile military or terrorist activity during his deployment to the Korean DMZ.  The Veteran reported stressors including watching North Korean soldiers being killed as they tried to cross the DMZ.  The Veteran testified that his unit was constantly on full alert with the threat of being bombarded or attacked.  See also May 1998 written statement.

First, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran has a current DSM-IV diagnosis of PTSD.  At the November 1997 VA examination, the VA examiner noted that, while the Veteran indicated some symptoms of PTSD, there were insufficient symptoms to make that diagnosis and no clear examples of trauma that he experienced.  The April 2014 VA examiner also did not diagnosis the Veteran with PTSD on the basis that the Veteran's account of his stressor events was too unreliable to credibly support a PTSD diagnosis. 

VA treatment records dated from October 1997 to present consistently note diagnoses of PTSD from VA psychologists.  From January to February 2008, the Veteran underwent inpatient psychiatric treatment for PTSD.  In an August 2013 PTSD disability benefits questionnaire (submitted by the Veteran), a VA psychiatric nurse practitioner noted that the Veteran has a current diagnosis of PTSD.  Based on the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran has a current DSM-IV diagnosis of PTSD.

Next, there is credible supporting evidence of a stressor stemming from the Veteran's fear of hostile military or terrorist activity.  In this case, although the Veteran has reported several in-service stressors, described above, none has been specifically corroborated.  The Veteran reported stressors including watching North Korean soldiers being killed as they tried to cross the DMZ and that his unit was constantly on full alert with the threat of being bombarded or attacked.  The Veteran was stationed on the Korean DMZ in 1975.  The Board finds the Veteran's account of the claimed in-service stressors to be credible and consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2014).  

VA treatment record dated from May 2011 to January 2014 note that the Veteran consistently reported the in-service stressors, detailed above.  The treatment records note that a VA psychiatrist opined that the Veteran's original trauma was related to serving in Korea at the DMZ and diagnosed the Veteran with severe PTSD.  The VA psychiatric confirmed that the Veteran's stressors were adequate to support a diagnosis of PTSD.  38 C.F.R. § 3.304(f)(3).           

Based on the above, the Board finds that the Veteran's claimed stressor is related to his fear of hostile military or terrorist activity.  Here, the Veteran is competent to describe his in-service stressors, and his claimed stressors are consistent with the places, types, and circumstances of the Veteran's service.  There is no clear and convincing evidence to the contrary; therefore, the Board finds that the Veteran's lay testimony alone is sufficient to establish the occurrence of his claimed in-service stressors.  See id.  Further, the Board finds the May 2011 to January 2014 VA treatment records to be competent and credible medical evidence that the Veteran's currently diagnosed PTSD is related to the claimed in-service stressor.  For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for PTSD have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

As new and material evidence has been received, the appeal to reopen service connection for PTSD is granted.

Service connection for PTSD is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


